UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 1-16027 LANTRONIX, INC. (Exact name of registrant as specified in its charter) Delaware 33-0362767 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 167 Technology Drive, Irvine, California (Address of principal executive offices) (Zip Code) (949) 453-3990 (Registrant’s telephone number, including area code) Former name, former address and former fiscal year, if changed since last report: N/A Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes oNo x As of October 28, 2011, there were 10,581,235 shares of the Registrant’s common stock outstanding. LANTRONIX, INC. FORM 10-Q FOR THE FISCAL QUARTER ENDED September 30, 2011 INDEX Page PART I. FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Unaudited Condensed Consolidated Balance Sheets at September 30, 2011 and June 30, 2011 1 Unaudited Condensed Consolidated Statements of Operations for the Three Months Ended September 30, 2011 and 2010 2 Unaudited Condensed Consolidated Statements of Cash Flows for the Three Months Ended September 30, 2011 and 2010 3 Notes to Unaudited Condensed Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 8 Item 3. Quantitative and Qualitative Disclosures about Market Risk 16 Item 4. Controls and Procedures 16 PART II. OTHER INFORMATION 17 Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 26 Item 4. Reserved 26 Item 5. Other Information 26 Item 6. Exhibits 26 Signatures 27 PART I. FINANCIAL INFORMATION Item 1.Financial Statements LANTRONIX, INC. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) September 30, June 30, Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Contract manufacturers' receivable Inventories, net Prepaid expenses and other current assets Deferred tax assets Total current assets Property and equipment, net Goodwill Purchased intangible assets, net 36 54 Other assets Total assets $ $ Liabilities and stockholders' equity Current liabilities: Accounts payable $ $ Accrued payroll and related expenses Warranty reserve Short-term debt Other current liabilities Total current liabilities Non-current liabilities: Long-term liabilities Long-term capital lease obligations 73 45 Long-term debt Deferred tax liabilities Total non-current liabilities Total liabilities Commitments and contingencies Stockholders' equity: Common stock 1 1 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes. 1 LANTRONIX, INC. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) Three Months Ended September 30, Net revenue (1) $ $ Cost of revenue Gross profit Operating expenses: Selling, general and administrative Research and development Amortization of purchased intangible assets 18 18 Total operating expenses Loss from operations ) ) Interest expense, net ) ) Other income (expense), net ) 29 Loss before income taxes ) ) Provision for income taxes 13 18 Net loss $ ) $ ) Net loss per share (basic and diluted) $ ) $ ) Weighted-average shares (basic and diluted) Net revenue from related parties $ $ (1)Includes net revenue from related parties See accompanying notes. 2 LANTRONIX, INC. UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Three Months Ended September 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Share-based compensation Depreciation Provision for inventories 1 4 Amortization of purchased intangible assets 18 23 Provisionfor doubtful accounts 16 1 Provisionfor officer loans 17 - Loss on sale/write off of property and equipment 1 - Changes in operating assets and liabilities: Accounts receivable ) Contract manufacturers' receivable ) Inventories ) ) Prepaid expenses and other current assets Other assets 49 ) Accounts payable ) Accrued payroll and related expenses 68 Warranty reserve (9 ) ) Other liabilities ) ) Cash received related to tenant incentives - 32 Net cash used in operating activities ) ) Investing activities Purchases of property and equipment, net ) ) Net cash used in investing activities ) ) Financing activities Proceeds from term loan - Payment of term loan ) ) Minimum tax withholding paid on behalf of employees for restricted shares - ) Payment of capital lease obligations ) ) Net cash provided by (used in) financing activities ) Effect of foreign exchange rate changes on cash ) 49 Increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes. 3 LANTRONIX, INC. NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 1.Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Lantronix, Inc. (the “Company” or “Lantronix”) have been prepared by the Company in accordance with generally accepted accounting principles (“GAAP”) for interim financial information and in accordance with the instructions to Form 10-Q and Article8 of RegulationS-X. Accordingly, they should be read in conjunction with the audited consolidated financial statements and notes thereto for the fiscal year ended June 30, 2011, included in the Company’s Annual Report on Form 10-K filed with the Securities and Exchange Commission (“SEC”) on September 15, 2011. The unaudited condensed consolidated financial statements contain all normal recurring accruals and adjustments that in the opinion of management, are necessary to present fairly the consolidated financial position of the Company at September 30, 2011, and the consolidated results of its operations and cash flows for the three months ended September 30, 2011 and 2010.All intercompany accounts and transactions have been eliminated. It should be understood that accounting measurements at interim dates inherently involve greater reliance on estimates than at year-end. The results of operations for the three months ended September 30, 2011 are not necessarily indicative of the results to be expected for the full year or any future interim periods. 2.Computation of Net Loss per Share Basic and diluted net loss per share is calculated by dividing net loss by the weighted-average number of common shares outstanding during the year. The following table presents the computation of net loss per share: Three Months Ended September 30, (In thousands except per share data) Numerator: Net loss $ ) $ ) Denominator: Weighted-average shares outstanding Less: Unvested common shares outstanding ) ) Weighted-average shares (basic and diluted) Net loss per share (basic and diluted) $ ) $ ) The following table presents the common stock equivalents excluded from the diluted net loss per share calculation, because they were anti-dilutive as of such dates. These excluded common stock equivalents could be dilutive in the future. Three Months Ended September 30, (In thousands) Common stock equivalents 4 3.Inventories Inventories are stated at the lower of cost (first-in, first-out) or market and consist of the following: September 30, June 30, (In thousands) Finished goods $ $ Raw materials Inventory at distributors Large scale integration chips * Inventories, gross Reserve for excess and obsolete inventory ) ) Inventories, net $ $ * This item is sold individually and is also embedded into the Company's products. 4.Warranty Upon shipment to its customers, the Company provides for the estimated cost to repair or replace products to be returned under warranty. The Company’s products typically carry a one- to two-year warranty. Although the Company engages in extensive product quality programs and processes, its warranty obligation is affected by product failure rates, use of materials and service delivery costs, which may differ from the Company’s estimates. As a result, additional warranty reserves could be required, which could reduce gross margins. Additionally, the Company sells extended warranty services, which extend the warranty period for an additional one to three years, depending upon the product. The following table is a reconciliation of the changes to the product warranty liability for the periods presented: Three Months Ended September 30, Year Ended June 30, (In thousands) Beginning balance $ $ Charged to cost of revenues 58 Usage ) ) Ending balance $ $ 5.Bank Line of Credit and Debt In September 2010, we entered into an Amendment to the Loan and Security Agreement (the “Amended Loan Agreement”), which provides for a two-year $4.0 million maximum revolving line (the “Revolving Line”) with a three-year $2.0 million term loan (the “Term Loan”). Per the Amended Loan Agreement, the proceeds from the Term Loan were used to pay the balance of $611,000 outstanding on the term loan that was made under the original agreement in 2008. The Term Loan was funded on September 28, 2010 and is payable in 36 equal monthly installments of principal and accrued interest. There are no borrowings outstanding on the Revolving Line as of September 30, 2011. The Borrowing Base (as defined in the Amended Loan Agreement) under the Revolving Line is based upon eligible accounts receivable as defined per the Amended Loan Agreement. The “Amount Available under the Revolving Line” is defined as at any time (a) the lesser of (i) the Revolving Line maximum or (ii) the Borrowing Base, minus (b)the amount of all outstanding letters of credit (including drawn but unreimbursed letters of credit), minus (c) an amount equal to the letter of credit reserves, minus (d) the foreign currency reserve, minus (e) the outstanding principal balance of any advances, and minus (f) one-half of the principal balance then outstanding of the Term Loan. On August 18, 2011, we entered into another amendment (“Amendment”) to the Amended Loan Agreement. The Amendment provided for (1) a limited waiver to the minimum tangible net worth financial covenant, (2) a modification of the minimum tangible net worth financial covenant, and (3) a modification to the interest rate such that the interest will accrue at a per annum rate equal to 2.50 percentage points above the prime rate, payable monthly. If the Company achieves two consecutive fiscal quarters of earnings before interest, taxes, depreciation and amortization (“EBITDA”) greater than $1.00 (commencing with this fiscal quarter ending September 30, 2011), and only for so long as the Company maintains EBITDA greater than $1.00 at the end of each subsequent fiscal quarter, the interest shall accrue at a per annum rate equal to 1.50 percentage points above the Prime Rate, payable monthly. 5 Upon entering into the Amended Loan Agreement, we paid a fully earned, non-refundable commitment fee of $20,000. On September 28, 2011, we paid an additional $15,000, which was required on the first anniversary of the effective date as per the Amended Loan Agreement. In connection with the Amendment, we paid an additional $5,000 in fees in the fiscal quarter ending September 30, 2011. The following table presents the balance outstanding on the Term Loan, our available borrowing capacity and outstanding letters of credit, which were used to secure equipment leases, deposits for a building lease, and security deposits: September 30, June 30, (In thousands) Term Loan $ $ Amount Available under the Revolving Line $ $ Outstanding letters of credit $
